                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JAMES EDWARD HARRIS, JR.,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:20-CV-113-PPS-MGG

 JUILE LAWSON, et al.,

                      Defendants.

                                    OPINION AND ORDER

       James Edward Harris, Jr., a prisoner without a lawyer, has filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim, or seeks monetary relief against a defendant who is immune from such

relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Harris alleges that he has food allergies but that staff at the St.

Joseph County Jail are not accommodating his dietary needs. However, this is not the

first time Harris has filed a claim regarding the failure to accommodate his dietary

needs at the St. Joseph County Jail. He currently proceeds on a similar claim in Harris v.
Wanda, 3:19-cv-942 (N.D. Ind. filed October 21, 2019). In both cases, he has named

Supervisor Johnson and Warden Lawson as defendants and seeks money damages and

injunctive relief.

       “The district court has broad discretion to dismiss a complaint for reasons of

wise judicial administration whenever it is duplicative of a parallel action already

pending in another federal court.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

888–89 (7th Cir. 2012) (quotation omitted). “A suit is duplicative if the claims, parties,

and available relief do not significantly differ between the two actions.” Id. (quotation

omitted). Because this case duplicates the claims he is already pursuing in another case,

this case is dismissed as legally frivolous.

       Although it is usually necessary “to give pro se litigants one opportunity to

amend after dismissing a complaint[,] that’s unnecessary where, as here, it is certain

from the face of the complaint that any amendment would be futile or otherwise

unwarranted.” Carpenter v. PNC Bank, Nat’l Ass’n, 633 F. App’x 346, 348 (7th Cir. 2016)

(quotation marks omitted). See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014 (7th Cir.

2013); Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”).

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A.


ENTERED: February 6, 2020.
                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                               2
